DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 5 October 2021, has been considered by the examiner.
Specification
	The disclosure is objected to because of the following informalities:
Page 17 Line 9, “a stop mechanism” is given element number 413, but should be 314.
Page 18 Line 10, “may comprise and suitable rigid”, the word “and” should be “any”.
Appropriate correction is required.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of
browser-executable code, See page 6 line 23. Applicant is required to delete the embedded hyperlink
and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP §608.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitations "the left atrium", “the posterior left atrium wall”, “the cardiac tissue”, “the fibro-fatty tissue”, and “the esophagus”.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kauphusman et al. (US 2009/0163862 A1) in view of Caplan et al. (US 20150045825 A1).
Regarding claim 18, Kauphusman et al. discloses a method for preventing an esophageal fistula during intra-cardiac ablation of the left atrium ([0002] “methods for anchoring the catheter in tissue, e.g., for delivery of a biologic or chemical agent, or other therapeutic fluid.”), the method comprising the steps of: delivering an injection catheter (10 Fig 1) to a region proximate the posterior left atrium wall ([0039] “The sheath 18 is pre-positioned in the appropriate location in the heart prior to inserting the needle 20.”, “positioned in the left atrium”, any region in the left atrium would be proximate the posterior left atrium wall); anchoring the injection catheter to the cardiac tissue ([0045] “helical needle 27 engages the tissue 25 and secures itself to the tissue 25 as shown in FIG. 5b”); advancing a needle (20 Fig 5A) of the injection catheter into the tissue ([0045] “The needle 20 may then be advanced from within the sheath 18 (e.g., as illustrated by arrow 34 in FIG. 5b) and into the tissue 25 as shown in FIG. 5c”); delivering a dose ([0045] “for delivery of biologic or chemical agents, or other therapeutic fluid.”) through the needle [0045]; and removing the injection catheter when the dose is delivered ([0045] “The needle 20 may be withdrawn following delivery of the biologic or chemical agents, or other therapeutic fluid, and then the helical needle 27 may be removed by rotating it in a direction opposite to that used to engage the helical needle 27. The catheter system 10 may then be withdrawn from the patient's body in a conventional manner.”). However, Kauphusman et al. fails to disclose the needle of the injection catheter is advanced into the fibro-fatty tissue that separates the posterior left atrium wall from the esophagus, and the dose delivered is a dose of gas at a controlled rate into the fibro- fatty tissue to create a thicker, gas infused insulation layer.
Caplan et al. teaches a needle ([0098] “a needle “ 140a Fig 1A) of an injection catheter (100 Fig 1A) is advanced into the fibro-fatty tissue ([0013] “an esophageal tissue layer” the fibro-fatty tissue layer is an esophageal tissue layer, see NPL- Vogt CD et al. “the outermost fibro-fatty layer of the esophagus is the adventitia”) that separates the posterior left atrium wall from the esophagus (the adventitia of the esophagus is the outermost layer and separates the esophagus from all other structures), and the dose delivered is a dose of gas ([0024] “fluid configured to be delivered to the tissue”, “a gas”) at a controlled rate ([0098] “controls 111 […] electrically and/or mechanically […] activate flow of fluid”, the flow rate is controlled to be zero when it is deactivated and non-zero when it is activated) into the fibro- fatty tissue to create a thicker, gas infused insulation layer ([0040] “delivering fluid through the at least one fluid delivery element into a first tissue location to expand one or more layers of tissue.”, [0094]). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the method of Kauphusman et al. to include delivering a dose of gas with the limitations as taught by Caplan et al. to prevent damage to one or more tissue layers below the expanded tissue layer prior to treatment of tissue, such as ablation of a target volume of tissue [0094].
Conclusion
The NPL “Tissue engineering of the gastroesophageal junction” by Vogt CD, and Panoskaltsis-Mortari A. describes the adventitia, the outermost layer of an esophagus, as being fibro-fatty on page 6.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Reiker et al. (US 8,454,588 B2) teaches moving the esophagus away from the heart to prevent thermal damage during an ablation procedure;
Shivkumar (US 9,603,674 B2) teaches placing a protection member between the heart and the esophagus to protect the esophagus during cardiac ablation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.G./Examiner, Art Unit 3783           


                                                                                                                                                                                             /NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783